PER CURIAM.
The conclusion stated in the findings and opinion of Spring, J., seems to be sustained by Leiter v. Beecher, 2 App. Div. 577, 37 N. Y. Supp. 1114, and Concentrating Works v. Ackermann, 6 App. Div. 540, 39 N. Y. Supp. 585. The attorney, C. Hagen, was also an underwriter, and hence, the case differs from Farjeon v. Fogg, 16 Misc. Rep. 220, 37 N. Y. Supp. 980. The logic of the Leiter Case seems to indicate that the restrictive language used in the policy is not void as against public policy; and the opinion delivered by Spring, J., applies the doctrine of that case, as well as the case of Concentrating Works v. Ackermann, supra, to the questions here presented, and sustains the conclusion reached by the trial judge. If the foregoing views are correct, the judgment entered thereon should be sustained.
Judgment affirmed, with costs. All concur, except HARDIN, P. J., not voting.